Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The present Office Action is responsive to communication received 1/27/2021.

Priority
The present application is a continuation of 16/725,256 now US10872143, which is Continuation of 15/679,485 now US 10519788 filed 20170817.

Information Disclosure Statement
The information disclosure statements (IDS) submitted are 11-20-2020, 4-19-2021, 6-21-2021 and 8-19-2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Notes
The listing of claims filed 1/27/2021 is missing claim 4. Therefore, the claims are being renumbered as follows:
Claim 5-20 are renamed claims 4-19, respectively. Claims 1-19 are pending.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp

Claims 1-2, 4-11, 12, 16 are rejected on the ground of nonstatutory double patenting as being obvious over claims 1, 3-11 of U.S. Patent No. 10872143 (‘143). Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-2, 4-9, 11-12, 16 recite limitations taught substantially by claims 1, 3-12.
Claim 1 of the instant application is obvious over claim 1 of ‘143, the limitations in claim 1 are taught by claim 1 of ‘143, except the instant application recites “orientation” while the patent recite “velocity”. However, a velocity implies direction or orientation, as known in the art. 
Claim 2 of the instant application is taught by claim 3 of ‘143.
Claims 4-11 of the instant application are taught by claim 4-11  of ‘143.
Claim 12 of the instant application is taught by claim 2 of ‘143.
Claim 16 of the instant application is taught by claim 12 of ‘143.
Claim 3 is unpatentable over claims 1 of ‘143, in view of Gallagher (see rejection below).
Claims 13-14 is unpatentable over claim 1 of ‘143, in view of Honda (see rejection of claims 13-14 below, motivation to combine with Honda in claim 1 rejection).
Claims 15, 17-19 is unpatentable over claim 1 of ‘143, in view of Honda (see rejection of claims 15, 17-19, below, motivation to combine with Honda in claim 1 rejection).
Claims 1-2, 4-12, 16 are rejected on the ground of nonstatutory double patenting as being obvious over claims 2, 3-10, 12 of U.S. Patent No. 10579788 (‘788). Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-2, 4-9, 11-12, 16 recite limitations taught substantially by claims 2, 3-10, 12 of ‘788..
Claim 1 of the instant application is obvious over claim 1 of ‘788, the limitations in claim 1 are taught by claim 2 of ‘788, except the instant application recites “orientation” while the patent recite “velocity”. However, a velocity implies direction or orientation, as known in the art. 
Claim 2 of the instant application is taught by claim 3 of ‘788.
Claims 4-6 of the instant application are taught by claim 4-6  of ‘788.
Claim 7 of the instant application is taught by claim 1 of ‘788.
Claims 8-11 of the instant application are taught by claim 7-10  of ‘788.
Claim 12 of the instant application is taught by claim 2 of ‘788.
Claim 16 of the instant application is taught by claim 12 of ‘788.
Claim 3 is unpatentable over claims 2 of ‘788, in view of Gallagher (see rejection below).
Claims 13-14 is unpatentable over claim 2 of ‘788, in view of Honda (see rejection of claims 13-14 below, motivation to combine with Honda in claim 1 rejection).
Claims 15, 17-19 are unpatentable over claim 2 of ‘788, in view of Honda (see rejection of claims 15, 17-19, below, motivation to combine with Honda in claim 1 rejection).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-9, 12-19 are rejected under 35 U.S.C. 103 as being unpatentable over US 9194168  to Lu et al., hereinafter Lu, in view of US 20180075565 to Myers et al., hereinafter Myers, and US 20170272915 to Honda, hereinafter Honda. Lu and Myers are cited in IDS dated 11/20/2020.
Regarding claim 1, Lu discloses 
A method of recognizing an assigned passenger, the method comprising: receiving, by one or more processors of a vehicle, dispatching instructions to pick up the assigned passenger at a pickup location (Fig. 10, 1010, col. 3, lines 1-10: receive information including pickup location and authentication key for the client device); maneuvering, by the one or more processors, the vehicle towards the pickup location in an autonomous driving mode (col. 3, lines 62-67); 
Lu discloses after authenticating the client computing device, estimating a distance between the client device  and the vehicle based on a strength of a signal received from the client device (Fig. 10, 1030); however, Lu does not teach identifying pedestrian nearby. In an analogous art, Myers discloses an autonomous vehicle correctly identifying a passenger for pickup. The vehicle sensor detects the presence of nearby objects ([0021]). Myers discloses identifying, by the one or more processors, from sensor information generated by a sensor of the vehicle, a set of pedestrians (Fig. 4A, 408, Yes, 416 [0031]: when authenticating a person at the pickup location, take images of people standing near the vehicle or walking towards the vehicle, [0034]: determine how many people enter the vehicle). It would have been obvious to a skilled artisan at the time of the filing to identify objects including people near the vehicle in order to ensure people boarding the vehicle are the ones expected, for security and accountability purposes. Lu/Myers do not teach the rest of the claim i.e tracking the computing device, and determining the orientation for the client device. However, tracking a device over a time period and determining a velocity of the carrier of the device is well-known in the art, as evidenced by Honda, who, in an analogous art, discloses  receiving, by the one or more processors, orientation information for a client computing device associated with the assigned passenger ([0041]: use accelerometer, gyroscope ... to get information); receiving, by the one or more processors, orientation information indicative of the orientations of pedestrians of the set of pedestrians ([0039][0040] determining location of devices in a moving state); comparing, by the one or more processors, the orientation information for the client computing device to the orientation information for the set of pedestrians ([0040][0041]: comparing dynamic characteristics information representing the moving state of users, the characteristics including velocity, which implies the orientation or direction of speed); and based on the comparing, identifying, by the one or more processors, one of the pedestrians of the set of pedestrians ([0040][0050]: identify users based on the comparison; [0053][0057][0059][0110]: determine if a particular user is in a resident state i.e remaining in a particular region).  It would have been obvious to a skilled artisan before the application was effectively filed to determine the orientation information, compare the orientation information ... and identify one of the pedestrian as the assigned passenger because it would allow to pinpoint the right passenger and provide satisfaction to the expected user.


Regarding claim [[5]]4, Lu in view of Myers and Honda discloses the method of claim 1, further comprising using the sensor information to determine a number of other pedestrians corresponding to pedestrians within a predetermined distance of each pedestrian of the set of pedestrians, and wherein identifying the one of the pedestrians is further based on the determined number of other pedestrians within the predetermined distance of each pedestrian (Myers Fig. 4A, 416).  

Regarding claim [[6]]5, Lu in view of Myers and Honda discloses the method of claim 5, wherein the dispatching instructions further identify a number of passengers, and wherein identifying the one of the pedestrians is further based on the identified number of passengers (Myers Fig. 4A, 416).

Regarding claim [[7]]6, Lu in view of Myers and Honda discloses the method of claim 1, wherein the set of pedestrians is updated as additional orientation information is received from the client computing device (Myers [0026][0031] verify passengers attempting to enter vehicle, using mobile device carried by the user).  

Regarding claim [[8]]7, Lu in view of Myers and Honda discloses the method of claim 1, further comprising, based on the comparing, stopping, by the one or more processors, the vehicle to allow the assigned passenger to enter the vehicle (Myers [0034] authenticate the person near the vehicle, unlock door- also Lu  Fig. 8 col. 13, lines  29-45: authenticate user when vehicle reaches point 862 before pickup location, then unlock door).  

Regarding claim [[9]]8, Lu in view of Myers and Honda discloses the method of claim 8, wherein stopping the vehicle includes stopping the vehicle closer to a pedestrian of the set than to the pickup location (Lu  Fig. 8 col. 13, lines  29-45).

Regarding claim [[10]]9, Lu in view of Myers and Honda discloses the method of claim 8, wherein the dispatching instructions further include a pickup location, and stopping the vehicle includes stopping the vehicle before the vehicle reaches the pickup location (Lu  Fig. 8 col. 13, lines  29-45: authenticate user when vehicle reaches point 862 before pickup location, then unlock door).

Regarding claim [[13]]12, Lu in view of Myers and Honda discloses the method of claim 1, wherein the orientation information of the client computing device is generated by a sensor of the client computing device (Honda, [0041]).  

Regarding claim [[14]]13, Lu in view of Myers and Honda discloses the method of claim 1, wherein the sensor is at least one of an accelerometer or a gyroscope (Honda, [0041]).

Regarding claim [[15]]14, Lu in view of Myers and Honda discloses the method of claim 1, wherein the orientation information for the client computing device includes a heading of the client computing device (Honda [0046] moving state of each of the plurality of mobile devices).  

Regarding claim [[16]]15, Lu in view of Myers and Honda discloses the method of claim 1, wherein the orientation information for the set of pedestrians includes a heading for each of each pedestrian of the set of pedestrians (Honda [0046] moving state of each of the plurality of mobile devices).

Regarding claim [[17]]16, Lu in view of Myers and Honda discloses the method of claim 1, wherein the set of pedestrians are identified based on a predetermined distance of the vehicle (Myers Fig. 4A, 408, Yes, 416 [0031]: when authenticating a person at the pickup location, take images of people standing near the vehicle or walking towards the vehicle).  

Regarding claim [[18]]17, Lu in view of Myers and Honda discloses the method of claim 1, wherein the set of pedestrians includes at least two pedestrians (Myers Fig. 4A, 408, Yes, 416 [0031]: when authenticating a person at the pickup location, take images of people standing near the vehicle or walking towards the vehicle- a set includes at least 2 items).

Regarding claim [[19]]18, Lu in view of Myers and Honda discloses the method of claim 18, wherein one of the at least two pedestrians is the assigned passenger and another of the at least two pedestrians is not the assigned passenger (obvious over Myers Fig. 4A, 408, Yes, 416 [0031]: determine the number of people enter the vehicle, that number can be one out of the pedestrians identified).

Regarding claim [[20]]19, Lu in view of Myers and Honda discloses the method of claim 1, further comprising, filtering at least one pedestrian from the set of pedestrians which is unlikely to be waiting for the vehicle (Myers Fig. 4A, fail to authenticate the passenger; Lu Fig. 10 step 1030: user must be authenticated before unlocking door, meaming if user fails to authenticate , the user does not access the vehicle , therefore the user is filtered).   

Claims 2-3 are rejected under 35 USC as being unpatentable over Lu, Myers and Honda, in further view of US 10204264 to Gallagher et al., hereinafter Gallagher.
Regarding claim 2, Lu in view of Myers and Honda discloses the method of claim 1, but does not teach the rest of the limitations. In an analogous art, Gallagher discloses using the sensor information to detect a gaze direction for each pedestrian of the set of pedestrians, and wherein identifying the one of the pedestrians is further based on the gaze direction for each pedestrian (col.2:63-67, col.3 15-20: determine where each person’s gaze is directed). It would have been obvious to a skilled artisan before the application was effectively filed to distinguish the one of the pedestrians based on the gaze as taught by Gallagher because it would allow identifying the direction of interest of a particular user and would help recognize the user moving towards a particular spot.

Regarding claim 3, Lu in view of Myers, Honda and Gallagher discloses the method of claim 2, wherein identifying the one of the pedestrians is further based on whether the gaze direction for each pedestrian indicates that the pedestrian is looking at the vehicle (Gallagher col.2:63-67, col.3 15-20 combined to Lu, Myers and Honda, see claim 2, wherein the particular spot is the vehicle, same motivation as claim 2).

Claim 10 is rejected under 35 USC as being unpatentable over Lu, Myers and Honda, in further view of US 20170153714 to Gao et al., hereinafter Gao. Gao is cited in IDS dated 11/20/2020.

Regarding claim [[11]]10, Lu in view of Myers and Honda discloses the method of claim 1 but does not teach, yet Gao teaches: using the sensor information to identify a characteristic that is different between two or more pedestrians of the set of pedestrians ([0027] detect pre-negotiated signal from the client device); sending a request to the client device, the request including a question regarding the characteristic; and receiving a response from the client computing device, and wherein identifying the one of the pedestrians is further based on the response ([0028] vehicle generates a unique signal transmitted to the client device, which is used by the client device to identify himself to the vehicle).  It would have been obvious to a skilled artisan before the application was effectively filed to identify the potential pedestrian using his/her mobile phone, and further challenge/response in order to distinguish the real passenger to board into the vehicle.

Allowable subject matter
Regarding claim [[12]]11, Lu in view of Myers and Honda discloses the method of claim 1;  Lu, Myers, Honda, each alone or in combination with the other cited prior arts or any other prior art of record fails to teach: wherein the comparing includes inputting the orientation information for the client computing device and the orientation information for the set of pedestrians into a model in order to identify a likelihood that each pedestrian of the set of pedestrians is the assigned passenger, and wherein identifying the one of the pedestrians is further based on the likelihood that each pedestrian of the set of pedestrians is the passenger.  
Therefore claim [[12]]11 is allowable. Therefore, claim [[12]]11is found allowable, however, claim [[12]]11 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Gordon et al. 20170318019 discloses a gazed-based authentication.
Meir 20160139762 disclose a gaze tracking device detects a direction of a user’s gaze, with respect to a single user or multiple users.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE B THIAW whose telephone number is (571)270-1138. The examiner can normally be reached Monday-Friday 7am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CARL G COLIN can be reached on 571-272-3862. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Catherine Thiaw/Primary Examiner, Art Unit 2493                                                                                                                                                                                                        3/12/2022